[tenthamendmentcibc001.jpg]
CONSENT AND TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS CONSENT AND
TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is entered
into as of this 28th day of September, 2018 by and among CIBC BANK USA, formerly
known as The PrivateBank and Trust Company (“Lender”), LAWSON PRODUCTS, INC., a
Delaware corporation (“Lawson Products Delaware”), LAWSON PRODUCTS, INC., an
Illinois corporation (“Lawson Products Illinois”), BARON DIVESTITURE COMPANY, an
Illinois corporation (“Baron Divestiture”), and SANDALWOOD DIVESTITURE COMPANY,
INC., an Alabama corporation (f/k/a Automatic Screw Machine Products Company,
Inc.) (“Sandalwood Divestiture”; Lawson Products Delaware, Lawson Products
Illinois, Baron Divestiture and Sandalwood Divestiture are individually referred
to herein each as a “Borrower” and collectively as “Borrowers”). W I T N E S S E
T H: WHEREAS, Lender, Borrowers and certain former affiliates of Borrowers are
party to that certain Loan and Security Agreement dated as of August 8, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”); WHEREAS, on September 18, 2017, Lender changed its name from
The PrivateBank and Trust Company to CIBC Bank USA; WHEREAS, Borrowers have
informed Lender that Lawson Products Illinois desires to purchase from Screw
Products, Inc., a Delaware corporation (the “Seller”), and the Seller desires to
sell to Lawson Products Illinois, pursuant to the terms and conditions of the
Screw Products Purchase Agreement (as defined in this Amendment); a true,
correct and complete copy of the draft Screw Products Purchase Agreement
provided to Lender by Borrowers on September 27, 2018, together with the draft
schedules provided to Lender by Borrowers on September 27, 2018 are attached
hereto as Exhibit A), the Purchased Assets (as such term is defined in the Screw
Products Purchase Agreement (such asset acquisition by Lawson Products Illinois,
the “Screw Products Asset Acquisition”); WHEREAS, Borrowers have requested that
Lender provide certain consents and agree to amend the Loan Agreement in certain
other respects as set forth herein; and WHEREAS, Lender is willing to provide
such consents and make such amendments, in each case, subject to the terms,
conditions and other provisions hereof. NOW, THEREFORE, for and in consideration
of the premises and mutual agreements herein contained and for the purposes of
setting forth the terms and conditions of this Amendment, the parties, intending
to be bound, hereby agree as follows: Section 1 Incorporation of the Loan
Agreement. All capitalized terms which are not defined hereunder shall have the
same meanings as set forth in the Loan Agreement, and the Loan Agreement, to the
extent not inconsistent with this Amendment, is incorporated herein by this
reference as though the same were set forth in its entirety. To the extent any
terms and provisions of the Loan Agreement are inconsistent with the amendments
set forth in Section 3 below, such terms and provisions shall be deemed
superseded hereby. Except as specifically set



--------------------------------------------------------------------------------



 
[tenthamendmentcibc002.jpg]
forth herein, the Loan Agreement and the other Loan Documents shall remain in
full force and effect and the provisions thereof shall be binding on the parties
hereto. Section 2 Consent to the Screw Products Asset Acquisition. Effective
solely upon satisfaction of each of the conditions precedent set forth in
Section 4 below, in reliance upon the representations and warranties of the Loan
Parties set forth in this Amendment, and subject to the other terms and
conditions of this Amendment: (a) Notwithstanding Sections 13.4 and 13.6 of the
Loan Agreement, Lender hereby consents to the Screw Products Asset Acquisition,
provided that the effectiveness of such consent is subject to the following
conditions: (i) The Screw Products Asset Acquisition shall be on terms and
conditions substantially similar to the draft Screw Products Purchase Agreement
provided to Lender by Borrowers on September 27, 2018, together with the draft
schedules provided to Lender by Borrowers on September 27, 2018, as such terms
and conditions may be supplemented, modified or waived in any manner that is not
adverse in any material respect to the interests of Lender (it being understood
that any increase or decrease to the purchase price by an amount greater than
five percent (5.0%) is material and adverse to the interests of Lender); (ii)
Lender shall have received confirmation in writing on behalf of the Borrowers
from an authorized officer of the Representative (or an agent of the Borrowers)
to the effect that the conditions for closing set forth in the Screw Products
Purchase Agreement have been satisfied or waived by the appropriate party (or
parties), the closing deliveries set forth in the Screw Products Purchase
Agreement have been delivered and that the Screw Products Asset Acquisition has
been consummated (except for receipt of the funds to pay the cash portion of the
purchase price thereunder); and (iii) both before and immediately after giving
effect to the consummation of the Screw Products Asset Acquisition and the
transactions contemplated thereby, no Default or Event of Default has occurred
and is continuing. (b) The foregoing consent is expressly limited to the
specific transactions described above in this Section 2, and shall not be deemed
or otherwise construed to constitute a consent to any other transaction, whether
or not similar to the transaction described above in this Section 2. Lender has
granted the consent set forth in this Section 2 in this particular instance and
in light of the facts and circumstances that presently exist, and the grant of
such consent shall not constitute a course of dealing or impair Lender’s right
to withhold any similar consent or waiver in the future. (c) Lender and
Borrowers hereby agree that the foregoing consent, and the consummation of the
Screw Products Asset Acquisition, shall not operate to reduce the $5,000,000 and
$15,000,000 baskets set forth in the definition of Permitted Asset Acquisition
in Section 1.1 of the Loan Agreement. 2



--------------------------------------------------------------------------------



 
[tenthamendmentcibc003.jpg]
Section 3 Amendments to the Loan Agreement. Upon satisfaction of the conditions
precedent set forth in Section 4 of this Amendment and in reliance on the
representations and warranties made by the Loan Parties set forth herein, the
Loan Agreement is hereby amended as follows: (a) The following new definitions
are hereby added to Section 1.1 of the Loan Agreement in appropriate
alphabetical order to read as follows: Screw Products Asset Acquisition has the
meaning ascribed to such term in the Tenth Amendment. Screw Products Purchase
Agreement shall mean that certain Asset Purchase Agreement to be entered into by
and among Lawson Products Illinois, as the Purchaser, Screw Products, Inc., a
Delaware corporation (“Seller”), and William Marthens, an individual and the
sole shareholder of Seller (“Shareholder”) and, together with Seller, the
“Selling Parties”), to effectuate the Screw Products Asset Acquisition. Screw
Products Purchase Documents shall mean, collectively, the Screw Products
Purchase Agreement and the other material instruments, documents and agreements
executed and delivered in connection therewith. Tenth Amendment shall mean that
certain Consent and Tenth Amendment to Loan and Security Agreement dated as of
the Tenth Amendment Effective Date by and between the Borrowers and the Lender.
Tenth Amendment Effective Date shall mean September 28, 2018. (b) The third
sentence of Section 3.2.1 of the Credit Agreement is amended and restated in its
entirety to read as follows: Each such notice shall be accompanied by an L/C
Application, duly executed by the applicable Borrower and in all respects
satisfactory to the L/C Issuer, together with such other documentation as the
L/C Issuer may request in support thereof, it being understood that each L/C
Application shall specify, among other things, the date on which the proposed
Letter of Credit is to be issued, the expiration date of such Letter of Credit
(which shall not be later than the thirtieth (30th) day prior to the Maturity
Date (unless such Letter of Credit is Cash Collateralized)) and whether such
Letter of Credit is to be transferable in whole or in part. (c) Section 12.7 of
the Loan Agreement is amended and restated in its entirety to read as follows:
12.7 Use of Proceeds. All monies and other property obtained by Borrowers from
Lender pursuant to this Agreement shall be used solely for working capital
purposes and for other business purposes of 3



--------------------------------------------------------------------------------



 
[tenthamendmentcibc004.jpg]
Borrowers; provided that, (a) the Bolt Supply Acquisition Loan shall be used by
Lawson Products Ontario to fund in part the Bolt Supply Acquisition and to pay
fees, costs and expenses in connection therewith; and (b) the Loan made on or
after the Tenth Amendment Effective Date in connection with the Screw Products
Asset Acquisition shall be used by Lawson Products Illinois to fund in part the
purchase price of the Screw Products Asset Acquisition and to pay fees, costs
and expenses in connection therewith. (d) Section 13.6(a) of the Loan Agreement
is hereby amended and restated in its entirety to read as follows: (a) Loan
Parties shall not, and shall not permit any Subsidiary to, purchase or otherwise
acquire, or contract to purchase or otherwise acquire, the obligations or stock
of any Person, other than (i) direct obligations of the United States,
obligations insured by the Federal Deposit Insurance Corporation and obligations
unconditionally guaranteed by the United States, including, without limitation,
the PNC Certificate of Deposit, (ii) securities of Account Debtors received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such Account Debtor, (iii) any in connection with
any Permitted Asset Acquisition, (iv) the Bolt Supply Acquisition and (v) in
connection with the Screw Products Asset Acquisition. (e) Each of Schedule
11.2.1 (Business and Collateral Locations), Schedule 11.2.2 (Certain Collateral)
and Schedule 11.10 (Names and Tradenames) to the Loan Agreement is hereby
replaced with the corresponding Schedule attached hereto under Exhibit B.
Section 4 Conditions Precedent. The effectiveness of this Amendment is subject
to satisfaction of the following conditions: (a) Lender shall have received a
fully executed copy of this Amendment; (b) Lender shall have received one or
more counterparts of each other item, agreement, document and instrument set
forth on the Closing Document Checklist attached hereto as Exhibit C, each in
form and substance reasonably satisfactory to Lender; (c) The conditions
precedent set forth in Section 2(a) have been satisfied; and (d) The
representations and warranties set forth in Section 6 below shall be true and
correct. Section 5 Post-Closing Obligations. The Loan Parties agree to deliver
to Lender, absent any changes prohibited by this Amendment, the following items,
on or before the dates specified with respect to such items, or such later dates
as may be agreed to by Lender, in its sole discretion, and the failure of the
Loan Parties to make any delivery described below, within the 4



--------------------------------------------------------------------------------



 
[tenthamendmentcibc005.jpg]
specified time period indicated below with respect thereto (or such later date
as may have been agreed to by Lender in its sole discretion), shall constitute
an Event of Default under the Loan Agreement: (a) within five (5) Business Days
following the consummation of the Screw Products Asset Acquisition, the Loan
Parties shall deliver to Lender fully executed copies of the Screw Products
Purchase Documents, including, without limitation, all schedules, exhibits and
other attachments related thereto. Section 6 Representations and Warranties.
Each Loan Party hereby represents and warrants, in each case after giving effect
to this Amendment, to Lender as follows: (a) The representations and warranties
of each Loan Party in the Loan Agreement and each of the other Loan Documents to
which it is a party shall be true and correct in all material respects (provided
that if any representation or warranty is by its terms qualified by concepts of
materiality, such representation or warranty shall be true and correct in all
respects) on the date hereof, except for representations and warranties that
expressly relate to an earlier date which must be true and correct as of such
earlier date; (b) No Default or Event of Default exists; (c) Each Loan Party has
the power and authority to execute, deliver and perform its obligations under
this Amendment and each other document, agreement and instrument executed by
such Loan Party in connection with each of the foregoing; (d) The execution,
delivery and performance by each Loan Party of this Amendment and each other
document, agreement and instrument executed by such Loan Party in connection
with each of the foregoing have been duly authorized by all necessary action;
and (e) This Amendment and each other document, agreement and instrument
executed by each Loan Party in connection with each of the foregoing constitutes
the legal, valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditor’s rights generally or by equitable principles relating
to enforceability. Section 7 Fees and Expenses. Borrowers agree to pay on demand
all reasonable out- of-pocket costs and expenses of or incurred by Lender,
including, but not limited to, legal expenses and reasonable attorneys’ fees, in
connection with the evaluation, negotiation, preparation, execution and delivery
of this Amendment. Section 8 Entire Agreement. This Amendment constitutes the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersedes all other understandings, oral or written, with respect to the
subject matter hereof. Section 9 No Modification; No Waiver. Except as expressly
set forth herein, nothing contained herein shall be deemed to constitute a
waiver of compliance with any term or condition contained in the Loan Agreement
or any other Loan Document or constitute a course 5



--------------------------------------------------------------------------------



 
[tenthamendmentcibc006.jpg]
of conduct or dealing among the parties. Except as expressly stated herein,
Lender reserves all rights, privileges and remedies under the Loan Documents.
All references in the Loan Documents to the Loan Agreement shall be deemed to be
references to the Loan Agreement, as amended hereby. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Lender under the Loan Agreement or any of the Loan Documents.
Section 10 Severability. The illegality or unenforceability of any provision of
this Amendment or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Amendment or any instrument or agreement required hereunder.
Section 11 Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of a portable document file (also known as a .pdf file)
of an executed counterpart signature page shall be effective as a manually
executed counterpart signature hereof. Section 12 Governing Law; Other Waivers.
This Amendment shall be governed and construed in accordance with the internal
laws of the State of Illinois. Section 18.11 of the Loan Agreement is
incorporated herein by reference, mutatis mutandis. Section 13 Release. In
consideration of Lender’s agreements contained in this Amendment, each Loan
Party hereby irrevocably releases and forever discharges Lender and its
affiliates, subsidiaries, successors, assigns, directors, officers, employees,
agents, consultants and attorneys (each, a “Released Person”) of and from any
and all claims, suits, actions, investigations, proceedings or demands, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law of any kind or character, known or unknown, which
such Loan Party ever had or now has against Lender or any other Released Person
which relates, directly or indirectly, to any acts of omissions of Lender or any
other Released Person relating to the Loan Agreement or any other Loan Document
on or prior to the date hereof. [SIGNATURE PAGES FOLLOW] 6



--------------------------------------------------------------------------------



 
[tenthamendmentcibc007.jpg]
IN WITNESS WHEREOF, the parties hereto have duly executed this Consent and Tenth
Amendment to Loan and Security Agreement as of the date first above written.
BORROWERS: LAWSON PRODUCTS, INC., a Delaware corporation By: /s/Ronald J.
Knutson Ronald J. Knutson Executive Vice President and Chief Financial Officer
LAWSON PRODUCTS, INC., an Illinois corporation By: /s/Ronald J. Knutson Ronald
J. Knutson Executive Vice President and Chief Financial Officer SANDALWOOD
DIVESTITURE COMPANY, INC., an Alabama corporation By: /s/Ronald J. Knutson
Ronald J. Knutson Vice President BARON DIVESTITURE COMPANY, an Illinois
corporation By: /s/ Ronald J. Knutson Ronald J. Knutson Vice President 7



--------------------------------------------------------------------------------



 
[tenthamendmentcibc008.jpg]
LENDER: CIBC BANK USA By: /s/Joseph G. Fudacz Joseph G. Fudacz Managing Director
8



--------------------------------------------------------------------------------



 